Herd, J.,
dissenting: I am compelled to dissent from the majority opinion. A worker owns his retirement fund. Indeed, we acknowledge that ownership by providing that it vests after a certain period of service. Ownership of property carries with it the right to designate who shall enjoy the benefits after the owner dies. This is a distinction peculiar to a free society and is one of the basic building blocks of freedom.
Here the owner of the pension had designated his beneficiary. We must assume he intended the logical consequence of that designation. By rejecting this assumption the majority has taken a step it will regret. Picture a situation where .the pension owner remarries late in life and designates his children as beneficiaries, or perhaps his invalid mother. Under the majority opinion his wishes would not be honored and his wife of a few months would receive the benefits.
In the case at bar the majority clearly has substituted its judgment for that of the decedent. Based on its own concept of equity, it has decided who should receive the benefits of the plan. In my opinion we are not so all-knowing that we can peer into the mind of one since departed and determine that person intended something he never evinced while living. In a free society people must be left alone to err or triumph as the case may be. I would honor the decedent’s designation of beneficiary and reverse.
Schroeder, C.J., and McFarland, J., join the foregoing dissent.